DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-15 are under examination.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph numbering starts on page 2 with “[0004]”. Paragraph numbering should start on page 1 with “[0001]”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already discloses irradiating a first region with a first amount which is then dissolved in a first liquid. This would require that the resist is soluble in the first liquid after the irradiation in the first amount, and thus Claim 2 does not add any additional limitations. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140080069 A1, published 2014), in view of Fonseca (US 20100119960 A1, published 2010).
Regarding claims 1-2 and 5, Yang teaches a double patterning method using both positive and negative tone developers [abstract]. Yang teaches two exposures using two masks to create patterns in an array and periphery [fig 6-11]. Yang also teaches developing the first pattern using a positive tone developer (dissolve region 1), developing the second pattern using a negative tone developer (dissolve region 3), and that the developers are different from one another [claims 1 and 3-4]. Yang further also teaches that each mask may comprise patterns in the array and/or periphery [0118]. In one possible example, the first mask only exposes a pattern in the periphery (first region) and the second mask exposes a pattern in the array (second region), and unexposed portions of both the array and periphery (region 3), which aligns with the instant claim limitations. It would be obvious to a person of ordinary skill in the art, that such an example would result in a predictable resist mask pattern. Yang does not teach using a coating on the resist film of the first region in their method. However, Yang does teach that a common and known technique in the art is self-aligned double patterning (SADP), which involves coating the resist and opening with a spacer material, then removing said spacer material from the opening and top of the resist, resulting in a coating on just the sidewalls of the resist [0076-0077, fig 3D]. As this is a known method in the art, it would be obvious to a person of ordinary skill in the arts that using a sidewall coating in order to achieve a predictable final desired pattern.  Yang also does not teach that the second irradiation amount is smaller than the first. However, the process of Yang describes the use of a dual-tone resist. Fonseca teaches a dual tone resist process where the resist comprises a high exposure region (region 1), medium exposure region (region 2), and a low exposure (region 3), where a positive tone developer is used to remove region 1 and a negative tone developer is used to remove region 3 [fig 3-4, 0075, 0101, 0105]. In summary, Fonseca teaches that the irradiation amount of region 2 is lower than that of region 1. It would then be obvious that using a lower exposure amount in region 2 of the Yang method would results in a predictable final pattern.
Regarding claim 3, Yang teaches the use UV light in photolithographic processes [0008].
Regarding claim 13, most aspects of the method are covered in the above claim 1 rejection, except for the addition of a mask film and processing of the mask film and substrate using the resist pattern. Yang teaches the use of a BARC layer between the substrate and photoresist layer [0005], which reads on the claim limitation of a mask film. Yang also teaches additional processing techniques after the pattern has been formed such as etching [0086, fig 12], which would be known to a person of ordinary skill in the arts to involve transferring the resist pattern to the underlying BARC and/or substrate.
Regarding claims 7, 9, and 14-15, Yang teaches the use of an alkaline solution as a positive tone developer (first liquid) and an organic solvent as a negative tone developer (second liquid) [0068].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20140080069 A1, published 2014), in view of  Fonseca (US 20100119960 A1, published 2010) as applied to claims 1-3, 5, 7, 9, and 13-15 above, and further in view of Mebarki (US 20100136784 A1, published 2010).
Regarding claim 4, Yang does not teach the use of a silicon oxide coating film in an SAPD process. However, Mebarki teaches the common use in the art of silicon oxide coating in an SADP process [0025]. It would be obvious to a person of ordinary skill in the arts that the use of spacer oxide as the coating material instead of a nitride material would result in a similar and comparable coating.

Claims 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 8791024 B1, published 2014), Hatakeyama (US 5750309 A, published 1998), Oshima ("Evaluation of sensitivity for positive tone non-chemically and chemically amplified resists using ionized radiation: EUV, x-ray, electron and ion induced reactions," Proc. SPIE 8682, 86821A, published 2013), Fujino (US 20010018166 A1, published 2001), and Mebarki (US 20100136784 A1, published 2010).
	Regarding claims 6-7, 8, and 10-12, Lu teaches a pattern forming method using a first resist layer over a second resist layer, first resist layer is different from the second resist layer, and a first and second developer (second and first liquid, respectively) that are different from each other [col 8, lines 19-32]. Lu also teaches the first resist is soluble in the first liquid but the second resist is not, and the second resist is soluble in the second liquid but the first resist is not. Lu teaches that each resist layer is exposed to form latent patterns, which would result in exposed (regions 1 and 3) and unexposed regions (regions 2 and 4) of both resist layers [col 9, lines 24-37, fig 9]. Lu teaches removing exposed portions (region 1) of the first resist using the first liquid [col 9, lines 55-61, fig 10]. Lu teaches removing exposed portions (region 3) of the second resist using the second liquid [col 10, lines 1-7, fig 12]. Lu does not teach the second liquid dissolving unexposed portions (region 2) of the first resist. Lu also does not teach the first resist being a chemically amplified positive resist, the second resist being a non-chemically amplified main chain decomposed positive resist, the first liquid being alkaline, or the second liquid being an organic solvent. Hatakeyama teaches a chemically amplified positive resist composition comprising an organic solvent, which can be developed in with an alkaline solution [col 1 lines 6-10, col 4 lines 37-42].  Oshima teaches a non-chemically amplified main chain decomposed (scission) positive resist which can be developed using ZED 500 [page 3 section 2.1].  Fujino teaches that ZED 500 is an organic solvent [0003]. As the method of Lu requires the use of two different positive tone resists that are only soluble to their respective developers, it would be obvious to a person of ordinary skill in the arts that using the resist of Hatakeyama as the first resist over the resist of Oshima as the second resist would perform comparably and predictably in the method of Lu, aligning with the instant claims. Since the resist composition of Hatakeyama includes an organic solvent, the unexposed portions of the first resist (region 2) would be soluble to the second liquid, aligning with the instant claim.  Lu does not teach the use of a coating film on the first and second resists after the first development step. Mebarki teaches SADP as a known technique in the art, which involves coating a spacer material a resist and opening(s) in the resist, then removing excess material over top of the resist and openings, resulting in a coating on the sidewalls of the resist [0003, fig 1]. Applied to the process of Lu, the coating would initially cover at least a surface of the first and second resist layers, aligning to the instant claims. It would be obvious to a person of ordinary skill in the arts that applying the SADP process to the method of Lu would result in a predictable and expected pattern.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsujita (US 20160035628 A1, published 2016) shows another example of an oxide coating for use on the sidewalls of a resist layer. Cheng (US 5432047 A, published 1995) teaches the function of a dual tone photoresist. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Lee whose telephone number is (571)272-2261. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.N.L./Examiner, Art Unit 1737  	/DUANE SMITH/                                                          Supervisory Patent Examiner, Art Unit 1737